DETAILED ACTION

Election/Restrictions

Claims 1, 8 and 17 are allowable. Claims 4, 5, 9, 11, 15, 16, 18, and 19, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species II sub species A-K and a-f, as set forth in the Office action mailed on 05/14/21, is hereby withdrawn and claims 4, 5, 9, 11, 15, 16, 18, and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations wherein a first number of fins in the first plurality of cell rows is different from a second number of fins in the second plurality of cell rows; first and second clock inverters arranged in the second plurality of cell rows, wherein a first clock signal generated by the first clock inverter and a second clock signal generated by the second clock inverter have different phases; and a plurality of flip-flops arranged in the first plurality of cell rows and the second plurality of cell rows, wherein the plurality of flip-flops comprise a first plurality of flip-flops configured to operate in response to the first and second clock signals. The closest prior art reference US 20200243502 (Kim) does not teach nor suggest these limitations in combination with the other limitations as set forth in the claims. Claims 2-7 depend from this claim and are allowable for at least that reason.
Claim 8 recites the limitations wherein the first and second cells have a first height, and  the third and fourth cells and the first and second clock cells have a second height greater the first height; wherein the first clock cell abuts the third cell, and the third cell abuts the first cell, the fourth cell, or the combination thereof. The closest prior art reference US 20200243502 (Kim) does not teach nor suggest these limitations in combination with the other limitations as set forth in the claims. Claims 9-16 depend from this claim and are allowable for at least that reason.
Claim 17 recites the limitations wherein each of the first plurality of cells has a first width, and each of the second plurality of cells has a second width different from the first width; wherein each of the plurality of clock cells abuts at least one of the first plurality of cells; wherein the first and second plurality of cells and the plurality of clock cells are included in a standard cell operating as a multi bit flip-flop circuit. The closest prior art reference US 20200243502 (Kim) does not teach nor suggest these limitations in combination with the other limitations as set forth in the claims. Claims 18-20 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        


/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        06/13/22